DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 and 03/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation(s):
“separation space” in line 2, claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 8 recites: “an engaging device configured to limit the withdrawal of the outer case according to a temperature value detected by the thermistor” uses a generic placeholder “engaging device” that is coupled with functional language “configured to limit … thermistor” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “engaging device”, Applicant’s Specification, page 5, discloses: “the engaging device may include a solenoid valve.” Thus, the solenoid valve is interpreted to cover the corresponding structure as performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Objections
Claims 7, 10-12 is/are objected to because of the following informalities:  
Claim 7, line 3, after “…, and having a magnet therein”, insert a semicolon “;”. It becomes “…, and having a magnet therein;”
Claim 10, line 6, “a switch provided at a rear surface of the housing” should read “a switch provided at the rear surface of the housing” because “a rear surface of the housing” is already cited in line 4, claim 10;
Claim 11, line 5, “the hook” should read “the engaging hook”;
Claim 12, line 7, “a reaction force of the switch acts on the rear surface of the outer case” should read “the reaction force of the switch acts on the rear surface of the outer case” because “a reaction force” is already cited in claim 11;
Claim 12, last line, “the deco panel” should read “the decor panel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2006/0278630 A1, cited in 03/16/2021 IDS) in view of Shon (US 2007/0114222 A1)
Regarding claim 1, Sung discloses 
A cooking appliance (oven 1, see fig.9) comprising: 
a case forming a cooking chamber (cooking compartment 2, see fig.9) therein; 
a door (door 4, see fig.9) opening or closing a front opening of the case (cooking compartment 2);  
a steam generator ( steam generating apparatus 10a, see fig.9 ); and 
a steam supply tube (steam supplying pipe 8, see figs.9-10) connecting the steam generator and (steam generating apparatus 10a) the cooking chamber (cooking compartment 2) to each other, 

    PNG
    media_image1.png
    663
    583
    media_image1.png
    Greyscale

Figure 9 of Sung
 steam generating apparatus 10a) includes:  
a housing (cavity 3, see figs.7-9) 
a drawer (water tank 20a, see figs. 7-8) withdrawably provided to the housing (cavity 3, see fig.7 and para.0083, wherein the water tank 20a engages with or disengages from the cavity 3), the drawer (water tank 20a, see figs. 7-8) being configured to be filled with water for steam generation (para.0081 recites: “water tank 20a opened at an upper portion to receive a predetermined amount of water for generation of steam”); and 
an inductor (induction coil assembly 40, see figs.7-8) installed at a bottom of the housing (bottom of the cavity 3, see fig.8) so as to heat the water filled in the drawer (water tank 20a) using electromagnetic induction (see para.0103).  
Sung does not explicitly disclose the steam generator mounted on an outer surface of the case; and the housing fixed to the case.
However, Shon discloses a steam cooking apparatus in the same filed of endeavor, comprising:
A steam generator (steam generating unit 30, see fig.3) mounted on an outer surface of the case (outer surface of the cooking compartment 10, see fig.3);
the steam generator ( steam generating unit 30) includes a housing (steam generating container 31, see fig.3) fixed to the case (cooking compartment 10).

    PNG
    media_image2.png
    595
    644
    media_image2.png
    Greyscale

Figure 3 of Shon
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steam generating apparatus 10a in Sung, based on the teachings of Shon, to include the steam generator mounted on an outer surface of the case and the housing fixed to the case. Doing so allows the steam generating unit to generate steam rapidly to the cooking compartment (see para.0013 of Shon).
Claims 2, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon as applied to claim 1 above, and further in view of KR20060132211A (cited in 11/15/2019 IDS, English translation is attached), herein after ‘211
Regarding claim 2, Sung further discloses the drawer (water tank 20a, see figs. 7-8) includes:  an outer case (water tank 20a), an inner case (induction heating member 80, see figs.7-8) configured to be received inside the outer case (water tank 20a), a case cover (cover 70, see figs.7-8) configured to cover upper surfaces of the inner case (induction heating member 80) and the outer case (water tank 20a).
Sung does not explicitly disclose the case cover being configured to have a water injection hole formed at one side thereof; and an injection hole cover coupled to the case cover so as to open or close the water injection hole.  
However, ‘211 discloses a steam generating apparatus, comprising:
the case cover (water tank 20) being configured to have a water injection hole (water supply port 54, see figs.3-4) formed at one side (a side of the water tank 20) thereof; and an injection hole cover (opening and closing device 50, see figs.3-4) coupled to the case cover (water tank 20) so as to open or close the water injection hole (see page 7, para.5, lines 1-2: “the opening and closing device 50 is an opening and 50 closing member 55 for opening and closing the water supply port 54”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water tank in Sung, based on the teachings of ‘211, to include the case cover being configured to have a water injection hole formed at one side thereof; and an injection hole cover coupled to the case cover so as to open or close the water injection hole.  Doing so allows to control the supplying water to the water tank effectively.        
Regarding claim 5, Sung further discloses wherein the outer case (water tank 20a, see figs. 7-8) includes a front portion (front portion 22 of the water tank 20a, see fig.7), a bottom portion (bottom portion 21 of the water tank 20a), a left side portion (left portion 24 of the water tank 20a), a right side portion (right portion 25 of the water tank 20a), and a rear portion (rear portion 23 of the water tank 20a), wherein the front portion includes (front portion 22 of the water tank 20a, see fig.8): a gripper extending vertically (see gripper in annotated fig.8 below); see inclined portion in annotated fig.8 below) configured to be inclined rearward from a rear surface of the gripper (rear surface of the annotated gripper) toward a lower side (see annotated fig.8 below), and wherein a gripping groove (see gripping groove in annotated fig.8 below) is formed between the gripper (see gripper in annotated fig.8 below) and the inclined portion (see inclined portion in annotated fig.8 below).   

    PNG
    media_image3.png
    559
    901
    media_image3.png
    Greyscale

Annotated fig.8 of Sung
Regarding claim 13, Sung fails to disclose a discharge port formed at a rear end of the injection hole cover; and a connection port formed at a rear end of the housing so that the discharge port is selectively connected to an inlet end, wherein an outlet end of the connection port is connected to the inlet end of the steam supply tube.  
However, ‘211 further discloses a discharge port (a space for smooth discharge of steam formed by the partition plate 13, see page 6, para.4, lines 1-3. See annotated fig.2 below) (opening and closing device 50); and a connection port (steam discharge pipe 16, see fig.2) formed at a rear end of the housing (housing of the heating tank 10, see fig.2) so that the discharge port (a space for smooth discharge of steam formed by the partition plate 13) is selectively connected to an inlet end (see inlet end below), wherein an outlet end of the connection port (outlet end of the steam discharge pipe 16, see fig.6) is connected to the inlet end of the steam supply tube (inlet end of the steam supply pipe 60, see fig.6) .  

    PNG
    media_image4.png
    643
    921
    media_image4.png
    Greyscale

Annotated fig.2 of ‘211

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steam generator in Sung, based on the teachings of ‘211, to include a discharge port formed at a rear end of the injection hole cover; and a connection port formed at a rear end of the housing so that the discharge port is selectively connected to an inlet end, wherein an outlet end of the connection port is connected to the inlet end of the steam supply tube, so that the steam can be smoothly discharged (see col.6, para.4, lines 6-7 of ‘211).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, and further in view of Rusche (US 2008/0193110 A1).
Regarding claim 3, Sung further discloses separation space (gap between the induction heating member 80 and bottom surface 21, see figs.7-8) is formed between the inner case (induction heating member 80) and the outer case (water tank 20a).
However, Sung does not explicitly disclose the separation space is an air layer filled with air. 
Nevertheless, Rusche discloses a device for producing steam and cooking appliance, comprising:
separation space (air gap, see para.0056) is formed between the inner case (hollow, see para.0056) and the outer case (casing, see para.0056) and wherein the separation space is an air layer filled with air (para.0056 recites: “an air gap can be present in the housing wall between the casing and the hollow, through which the output power made available by the heating cartridge is limited in order to avoid local overheating”).. 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steam generator in Sung to include the separation space is an air layer filled with air as taught by Rusche. Doing so allows to avoid local overheating.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, and further in view of Fossati (US 2006/0108433 A1)
Regarding claim 4, Sung further discloses the inner case (induction heating member 80) is formed of metallic material heated by electromagnetic induction (para.0096 recites: “heating member 80 is made of a highly conductive metallic material”).
However, Sung/ Shon/ ‘211 does not explicitly disclose the outer case is formed of plastic material.  
Fossati discloses a steam generator for cooking apparatus, comprising:
the outer case is formed of plastic material (para.0025 recites: “The steam generator includes a casing or housing which is preferably a plastic material with a low thermal mass”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’s water tank 20a, as modified by Shon and ‘211, to incorporate the outer case is formed of plastic material as taught by Fossati. Doing so allows the water tank require little heat to increase in temperature by its low thermal mass.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, and further in view of Jeon (US2008/0078243A1)
Regarding claim 6, Sung/ Shon/ ‘211 discloses substantially all the claimed limitations as set forth.
Sung/ Shon/ ‘211 does not explicitly disclose the outer case further includes a partition wall configured to extend upwardly at any point of the bottom portion spaced forward from the rear portion; wherein a water level sensing space is formed between the rear portion and the partition wall, and wherein one or a plurality of communication holes are formed in the rear portion of the inner case and the partition wall so that water filled in the inner case flows into the water level sensing space.
Jeon discloses a steam generator, comprising:
the outer case (steam container 40, see fig.5) further includes a partition wall ( partition 46, see fig.5) configured to extend upwardly at any point of the bottom portion (bottom portion of the steam container 40) spaced forward from the rear portion (rear portion of the steam container 40);  wherein 
a water level sensing space (water level sensing chamber 32, see fig.5) is formed between the rear portion (rear portion of the steam container 40) and the partition wall ( partition 46), and wherein one (water flow path 47, see fig.5) are formed in the rear portion of the inner case (steam chamber 31) and the partition wall ( partition 46) so that water filled in the inner case (steam chamber 31) flows into the water level sensing space (water level sensing chamber 32-).
  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’s water tank 20a, as modified by Shon and ‘211, to incorporate the above teachings as taught by Jeon, such that the outer case further includes a partition wall configured to extend upwardly at any point of the bottom portion spaced forward from the rear portion; wherein a water level sensing space is formed between the rear portion and the partition wall, and wherein one or a plurality of communication holes are formed in the rear portion of the inner case and the partition wall so that water filled in the inner case flows into the water level sensing space. Doing so allows to provide a water level sensing unit having an improved structure to accurately sense variation of the level of water even when a large amount of scale exits (see para.0013 of Jeon).
Regarding claim 7,  Sung/ Shon/ ‘211 does not explicitly disclose a floater provided in the water level sensing space, and having a magnet therein one or plurality of water level detecting sensors provided to any one of walls defining the water level sensing space, and wherein the water level detecting sensor includes a hall sensor configured to sense magnetic force.
However, Jeon further discloses a floater (float 79, see fig.5) provided in the water level sensing space (water level sensing chamber 32), and having a magnet (magnet 78, see fig.5) therein 
one water level sensing unit 70, see fig.3) provided to any one of walls defining the water level sensing space (upper wall of the water level sensing chamber 32, see figs.3-5), and wherein the water level detecting sensor (water level sensing unit 70) includes a hall sensor (magnetic sensor 73, see fig.5) configured to sense magnetic force.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the Sung’s water tank 20a to include the floater provided in the water level sensing space, and having a magnet therein and one water level detecting sensor provided to any one of walls defining the water level sensing space, and wherein the water level detecting sensor includes a hall sensor configured to sense magnetic force as taught by Jeon. Doing so allows to sense variation of the level of water (see para.0010 of Jeon).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, in view of Shibuya (US 20150083110 A1) and further in view of Anetsberger (US 3707145 A)
Regarding claim 8, Sung/ Shon/ ‘211 discloses substantially all the claimed limitations as set forth.
Sung/ Shon/ ‘211 does not explicitly disclose a thermistor disposed under the outer case so as to sense a surface temperature of the outer case; and an engaging device configured to limit the withdrawal of the outer case according to a temperature value detected by the thermistor.  
However, Shibuya discloses a steam generator, comprising:
thermistor 34, see fig.1) disposed under the outer case (casing of the water storage chamber 19, see fig.1) so as to sense a surface temperature of the outer case (para.0079 recites: “the water storage chamber thermistor 34 detects temperature in the water storage chamber 19”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’s water tank, based on the teachings of Shibuya, to include the thermistor disposed under the outer case so as to sense a surface temperature of the outer case. Doing so allows to detect increase/ decrease of temperature in the water storage chamber to adjust amount of the supplied water more accurately (See para.0082 and para.0103 of Shibuya).
 In addition, Anetsberger discloses a self-cleaning oven, comprising:
an engaging device (temperature-responsive door locking means (solenoid 79), fig.2) configured to limit the withdrawal of the outer case according to a temperature value detected (see claim 9 and col.5, lines 14-54 recites: “The doors 21 thus are locked in closed position whenever the solenoid 79 is energized”, “the doors 21 which normally can be swung open at any time will be locked closed whenever the temperature of the oven is above normal maximum cooking temperature”. By preventing opening of said front door means whenever the temperature of said oven is above normal maximum cooking temperature, the solenoid 79 limits the withdrawal/opening of any other drawer or casing), results in the door is locked automatically when the oven temperature is higher than normal maximum cooking temperature which is not safe for the user (see col.1, lines 47-52 of Anetsberger). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sung’s steam generator, as modified by Shibuya, to incorporate the engaging device (temperature-responsive door locking means or solenoid) as taught by Anetsberger, such that the engaging device of Anetsberger configured to limit the withdrawal of the Sung’s outer case according to a 
Regarding claim 9, Sung/ Shon/ ‘211 fails to disclose an engaging hole into which the engaging device is inserted or an engaging rib with which the engaging device is engaged is formed at the bottom of the outer case, and wherein the engaging device includes a solenoid valve.  
However, Anetsberger further discloses an engaging rib (bell crank 78, see fig.2) with which the engaging device (solenoid 79, see fig.2) is engaged is formed at the bottom of the outer case (casing 19, see fig.2), and wherein the engaging device (solenoid 79, see fig.2) includes a solenoid valve (solenoid 79).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the solenoid as taught by Anetsberger in the modified Sung, such that the engaging device is engaged is formed at the bottom of the outer case, and  wherein the engaging device includes the solenoid valve  as taught by Anetsberger. Doing so allows automatically lock/unlock the steam generator effectively based on the temperature.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, and further in view of Ishii (US 4424426 A)
Regarding claims 10-11, Sung/ Shon/ ‘211 discloses substantially all the claimed limitations as set forth.
Sung/ Shon/ ‘211 does not explicitly disclose an engaging hook protruding from a rear surface of the outer case, a hook receiver provided on a rear surface of the housing so that the claim 10;
the switch includes a push-pull switch configured to act a reaction force that pushes the rear surface of the outer case, and wherein the hook is constrained to the hook receiver when the outer case is fully inserted into the housing as recited in claim 11.  
  Ishii discloses a battery driven cash drawer which addresses the same problem of controlling engagement/ disengagement of an inner drawer by pushing from an element, comprising:
an engaging hook (drawer latch member 54, see figs.5-8) protruding from a rear surface of the outer case (drawer tray 14, see figs.5-8. Col.3 lines 25-26 recite: “drawer latch member 54 mounted to the rear panel of drawer tray 14”), a hook receiver (hook portion 52, see figs.5-8) provided on a rear surface of the housing (rear surface of the casing 12) so that the engaging hook (drawer latch member 54) is selectively engaged thereto (col.3, line 25-26: “J-shaped hook portion 52 for engaging a drawer latch member 54”); and a switch (push spring 26, see figs.3 and 5-8) provided at a rear surface of the housing  (col.1, lines 63-66 recites: “A second spring is mounted between the casing and the drawer tray so as to urge the drawer tray out of the casing when the hook portion of the latch lever is disengaged from the latch member”) so as to push the rear surface of the outer case (col.3, lines 58-60 recites: “drawer opening spring 26 is compressed against the rear panel of drawer tray 14”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’ steam generator, as modified by Shon and ‘211, to incorporate the above teachings as taught by Ishii, for the purpose of operating effectively and reliably with a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon, ‘211, and Ishii as applied to claim 11, and further in view of Chen (US 2013/0187524 A1)
Regarding claim 12, Sung further discloses a decor panel (see decor panel in annotated fig.9 below) configured to be provided on the front surface of the case (cooking chamber 2, see fig.9) , 

    PNG
    media_image5.png
    579
    611
    media_image5.png
    Greyscale

Annotated fig.9 of Sung

wherein a drawer insertion hole (see annotated fig.9 above) into which the drawer (water tank 20a) is inserted is formed at one side of the decor panel (see decor panel in annotated fig.9 above).
In addition, Ishii further discloses the front surface of the outer case (drawer 14, see fig.1) protrudes from the front surface of the deco panel (front surface of the housing 12, see fig.1).  
However, Sung does not explicitly disclose when a force of pressing and releasing the front surface of the outer case acts, a reaction force of the switch acts on the rear surface of the outer case 
Nevertheless, Chen discloses a drawer, comprising:
when a force of pressing and releasing the front surface of the outer case acts (para.0006 recites: “the drawer is pressed to open”), a reaction force of the switch (spring 68, see fig.1) acts on the outer case (drawer 92, see fig.21) so that the front surface of the outer case (drawer 92) protrudes from the front surface of the deco panel (front surface of the cabinet 91, see fig.22).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’ steam generator, as modified by Shon and ‘211, to incorporate when the force of pressing and releasing the front surface of the outer case acts, the force of pressing and releasing the front surface of the outer case acts, the reaction force of the switch acts on the rear surface of the outer case as taught by Chen. Doing so allows less labor and time to assemble, reducing much the production cost, and extending the auto eject distance of the drawer when the drawer is pressed to open (see para.0002 of Chen).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon as applied to claim 1 above, and further in view of Yuan (US 2011/0248020 A1)
Regarding claim 14, Sung/Shon discloses substantially all the claimed limitations as set forth.
Sung/Shon fails to disclose the inductor includes: a working coil spirally wound, a coil bracket supporting the working coil, and a plurality of magnetic bodies mounted to the coil bracket, wherein the plurality of magnetic bodies are spaced apart in the circumferential direction of the working coil, and   wherein each of the plurality of magnetic bodies extends by a predetermined length in a radial direction of the working coil.  
	Yuan discloses an electromagnetic barbecue oven having an inductor 30 includes:
a working coil (electromagnetic coil 20) spirally wound (see fig.4), a coil bracket (bracket 11, see para.0021) supporting the working coil (the bracket 11 is support in a state of being placed on the upper side of the coil 20, see fig.3), and a plurality of magnetic bodies (support legs 40, see fig.4) mounted to the coil bracket (para.0021 recites: “The support legs 40 are installed on the bracket”), wherein the plurality of magnetic bodies ((support legs 40) are spaced apart in the circumferential direction of the working coil (electromagnetic coil 20, see fig.4), and   wherein each of the plurality of magnetic bodies (each of the support legs 40) extends by a predetermined length in a radial direction of the working coil (electromagnetic coil 20).  
	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’s heating coil assembly to include the inductor includes: a working coil spirally wound, a coil bracket supporting the working coil, and a plurality of magnetic bodies mounted to the coil bracket, wherein the plurality of magnetic bodies are spaced apart in the circumferential direction of the working coil, and wherein each of the plurality of magnetic bodies extends by a predetermined length in a radial direction of the working coil as taught by Yuan. Doing so allows to provide an electromagnetic oven with simple structure, which is easy to manufacture (see para.004 of Yuan).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Shon and ‘211 as applied to claim 2, and further in view of KOBAYASHI (US2019/0174920A1)
Regarding claim 15, Sung/ Shon/ ‘211 discloses substantially all the claimed limitations as set forth.
Sung/ Shon/ ‘211 does not explicitly disclose a slide rail protrudes and extends in each of the left side portion and the right side portion of the outer case, and wherein each of the left side portion and the right side portion of the housing is formed with a guide jaw and a guide rib for guiding the movement of the slide rail.  
KOBAYASHI discloses an opening - and - closing mechanism used for a kitchen furniture item equipped with cooker, comprising:
a slide rail (second rails 32A, see figs.8-9) protrudes and extends in each of the left side portion and the right side portion of the outer case (connecting portions 40 and 41, see fig.8), and wherein each of the left side portion and the right side portion of the housing (storage 20, see fig.7) is formed with a guide jaw (bent point 51, see fig.9) and a guide rib (rail 31A, see fig.9) for guiding the movement of the slide rail (second rails 32A, see figs.8-9).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sung’s steam generator to include a slide rail protrudes and extends in each of the left side portion and the right side portion of the outer case, and wherein each of the left side portion and the right side portion of the housing is formed with a guide jaw and a guide rib for guiding the movement of the slide rail as taught by KOBAYASHI, so that degradation in reliability with vibration occurring at opening or closing of the door of the storage provided in the housing of the cooker can be reduced (see para.0010 of KOBAYASHI) .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR20160025171A (cited in the 11/15/2019 IDS, English Translation is attached) discloses the inductor includes: a working coil spirally wound, a coil bracket supporting the working coil, and a plurality of magnetic bodies mounted to the coil bracket, 20wherein the plurality of magnetic bodies are spaced apart in the circumferential direction of the working coil, and Client Ref: 16KWM070PC01US01/PO18-00127USwherein each of the plurality of magnetic bodies extends by a predetermined length in a radial direction of the working coil as recited in claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761